Citation Nr: 0504110	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  98-19 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for memory loss, 
fatigue/loss of energy, insomnia, shortness of breath, 
nausea, nosebleeds, sinus problems, and erectile dysfunction, 
all claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 
INTRODUCTION

The veteran served on active duty from February 1986 to 
August 1989, and from November 1990 to July 1991 with service 
in Southwest Asia in support of Operation Desert 
Shield/Storm.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was before the Board in 
September 2002 at which time additional development was 
requested of the Board's development unit pursuant to 
38 C.F.R. § 19.9(a)(2).  A subsequent decision by the United 
States Court of Appeals for the Federal Circuit invalidated 
portions of 38 C.F.R. § 19.9(a)(2), see Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), and the Board remanded the case to the RO 
in October 2003 to conduct the development requested by the 
Board.

The Board notes that, in a statement received in December 
2003, the veteran raised claims for service connection for 
posttraumatic stress disorder (PTSD) and blurred vision which 
have not been adjudicated by the RO.  These claims are 
referred to the RO for appropriate action.


REMAND

In October 2003, the Board remanded the case to the RO with 
instructions to obtain medical opinion with respect to the 
diagnosis and etiology of all of the veteran's claimed 
symptoms.  The examination reports obtained, dated March 
2004, did not discuss the etiology of the symptoms on appeal.  
The Board, therefore, returns the examination report as 
inadequate for rating purposes and non-compliant with its 
previous remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  Obtain all of the veteran's medical 
records from the VA Medical Center in 
Montgomery, Alabama, since August 2000.

2.  Provide the veteran notice of the 
following:
a.  to identify all current private 
providers of treatment for his memory 
loss, fatigue/loss of energy, 
insomnia, shortness of breath, 
nausea, nosebleeds, sinus problems, 
and erectile dysfunction; and 
b.  to submit all evidence in his 
possession which he believes his 
relevant to his claims on appeal.

3.  Make arrangements for the veteran to be 
afforded a psychiatric examination for 
clarification as to whether the veteran's 
claimed symptoms of memory loss, fatigue/loss 
of energy, insomnia, nausea, erectile 
dysfunction and/or shortness of breath may be 
related to his service connected generalized 
anxiety disorder (GAD).  The claims folder 
must be provided to the examining physician 
for review in conjunction with the 
examination.  All findings should be reported 
in detail.  The examination report should 
include responses to the following medical 
question:

Please comment on whether it is least 
as likely as not that a relationship 
exists between the service connected 
GAD and the veteran's complaints of 
memory loss, fatigue/loss of energy, 
insomnia, nausea, erectile 
dysfunction and/or shortness of 
breath.

If it is determined that the veteran's 
complaints of memory loss, fatigue/loss of 
energy, insomnia, nausea, erectile dysfunction 
and/or shortness of breath, are unrelated to a 
psychiatric disorder, please comment on the 
nature and etiology of those symptoms.  In 
addition, please discuss any objective 
clinical findings that support the existence 
of those symptoms.

4.  The RO should schedule the veteran for a 
VA urology examination to determine the nature 
and etiology of any current disability 
manifested by erectile dysfunction, premature 
ejaculation, and/or pain on ejaculation.  The 
examiner must review the claims folder before 
completing the examination report.  The 
examiner should identify any objective 
evidence of the veteran's claimed symptoms, 
and render a diagnosis with respect to each 
symptom that is found to be due to a known 
clinical diagnosis.  With respect to each 
diagnosed disorder, the examiner should also 
provide an opinion as to whether it is at 
least as likely as not that the disorder is 
etiologically related to the veteran's 
military service.  The examiner should 
specifically identify any objectively 
demonstrated symptoms that are not 
attributable to a known clinical diagnosis.  
The examiner should provide the supporting 
rationale for each opinion expressed.

5.  The RO should also schedule the veteran 
for a VA ear, nose, and throat (ENT) 
examination to determine the nature and 
etiology of any current disability manifested 
by recurring nose bleeds and sinus problems.  
The examiner must review the claims folder 
before completing the examination report.  The 
examiner should identify any objective 
evidence of the veteran's claimed symptoms, 
and render a diagnosis with respect to each 
symptom that is found to be due to a known 
clinical diagnosis.  With respect to each 
diagnosed disorder, the examiner should also 
provide an opinion as to whether it is at 
least as likely as not that the disorder is 
etiologically related to the veteran's 
military service.  The examiner should 
specifically identify any objectively 
demonstrated symptoms that are not 
attributable to a known clinical diagnosis.  
The examiner should also comment on whether it 
is at least as likely as not that these 
symptoms are related to the veteran's history 
of allergic rhinitis.  The examiner should 
provide the supporting rationale for each 
opinion expressed.

6.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, but has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


